UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Lodging Solutions, LLC d/b/a Accommodations
Plus International,

Plaintiff,
—V~
Robert Miller, Fleetcor Technologies, Inc.,
Travelliance, Inc., and Corporate Lodging

Consultants, Inc.,

Defendants.

spp tere oy om AT |
Ve. ORF me Ye
La et tee te
¢
‘

 

é

 

 

 

 

 

ALISON J. NATHAN, District Judge:

|
ge NO 22019 |

19-CV-10806 (AJN)

ORDER

A conference on Plaintiffs request for an order to show cause is hereby scheduled for

November 22, 2019 at 12 p.m in Courtroom 906 of the United States District Court for the

Southern District of New York, Thurgood Marshall U.S. Courthouse at 40 Foley Square, New

York, New York. In advance of the conference, the parties must meet and confer on a proposed

schedule for preliminary injunction briefing and as to whether there is consent to some or all of

the requested temporary: restraining order.

SO ORDERED.

Dated: November ( , 2019
New York, New York

 

 

 

ALISON J. NATHAN

~ United States District Judge

 

 
